t c memo united_states tax_court regina b jackson petitioner v commissioner of internal revenue respondent docket no filed date regina b jackson pro_se roger w bracken for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively and additions to tax for each year under sec_665l a and a after concessions the issues for decision are whether petitioner must include in taxable_income maryland state_income_tax refunds received in whether petitioner is entitled to additional deductions for charitable_contributions employee travel_expenses education expenses and job search expenses and whether petitioner is liable for the additions to tax determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in gaithersburg maryland at the time that she filed her petition during and petitioner was employed as a program analyst by the department of the air force in petitioner received a master's degree in general administration during petitioner took educational courses related to her attainment of the master's degree she received wage income of dollar_figure in and dollar_figure in she received interest_income of dollar_figure in and dollar_figure in from various financial institutions during petitioner received maryland state_income_tax refunds of dollar_figure for and dollar_figure for a total of dollar_figure on the returns she prepared for and petitioner claimed among other things the following items as deductions item mortgage interest dollar_figure dollar_figure real_estate_taxes big_number big_number state_and_local_income_taxes big_number big_number charitable_contributions by cash big_number big_number other than cash big_number travel_expenses big_number -- education -- big_number job search -- big_number during the years in issue petitioner incurred the following expenses which respondent has conceded are deductible on schedule a of her returns item mortgage interest dollar_figure dollar_figure real_estate_taxes big_number big_number state_and_local_income_taxes big_number big_number charitable_contributions -- in addition during and petitioner made cash contributions to her church petitioner requested an extension of time to date for filing her tax_return her return was not mailed before date petitioner did not send her or tax returns to the internal_revenue_service irs by certified or registered mail and did not obtain any other proof of mailing because the irs could not locate any returns filed by petitioner an irs auditor requested and received returns for these years which were signed and dated by petitioner date respondent determined that petitioner had failed to file timely returns for the years in issue that petitioner had income based on reports by payers and that petitioner was entitled to the standard_deduction for each year opinion petitioner bears the burden of proving that respondent's determinations are erroneous see rule a with the exception noted below however she has failed to present evidence from which we can conclude that she is entitled to exclude any income or deduct any expenses beyond the amounts previously conceded by respondent her testimony was vague and inconclusive notwithstanding the court's specific suggestion that the parties stipulate to additional documents after trial the only additional information submitted by petitioner led to respondent's conceding that petitioner contributed dollar_figure to the combined federal campaign in petitioner essentially asks us to accept the amounts claimed on her returns in the categories of those items remaining in dispute those returns however are not proof of the amounts reported on the returns moreover the stipulation specifically contradicts the correctness of some of the items claimed by petitioner she acknowledges wherein the petitioner provided respondent proof of itemized_deductions contained in the stipulation of facts filed in the court the respondent contended that other issues remained unsubstantiated by petitioner petitioner agreed with respondent's dispute that the remaining issues were not provided to respondent they were not available at the time petitioner provided testimony under oath before the court on the remaining issues in an effort to substantiate her itemized_deductions petitioner's testimony however failed to establish that the state_income_tax refunds that she received in were not includable in her taxable_income or that she incurred deductible expenses in the amounts that she claimed with respect to the state tax refunds she presented no evidence that the amounts deducted were not previously claimed as itemized_deductions consistent with her pattern for the years in issue she presented no evidence of actual payments of educational expenses or job search expenses it appears that the educational expenses at least in part led to her master's degree and are not deductible even if paid certain travel_expenses that she claimed apparently were eligible for reimbursement by her employer petitioner has provided us with no basis for allowing any deductions in these categories with respect to her contributions to a church she testified that she attended a church maybe every other sunday sometimes during the winter maybe once a month or every other month or so and i just drop in the basket maybe somewhere between dollar_figure and dollar_figure -- five and ten dollars --- and as far as tithes i don't faithfully put in percent tithes every pay_period i do put in percent tithes i can't attest to how frequently i do it -- maybe every month every other pay_period or so this testimony however does not justify the amounts that petitioner claimed respondent acknowledges that the testimony would support a deduction of dollar_figure per year for contributions to the church we agree and petitioner is entitled toa contribution deduction of dollar_figure in for petitioner is entitled to a contribution deduction of dollar_figure consisting of dollar_figure contributed to the church dollar_figure contributed to the combined federal campaign and dollar_figure in other contributions reflected in canceled checks that have been stipulated petitioner presented no evidence of noncash contributions and cannot be allowed any further deductions petitioner contends that she mailed her returns for and on date and date respectively she states that she can only speculate that her returns were improperly credited under a previous name mis-filed or lost by the irs in her posttrial memorandum petitioner asserts for the first time that the statute_of_limitations bars the notice for and that therefore all issues for that year are moot her statute_of_limitations claim is not timely see rule in any event we are not persuaded that petitioner's returns were filed as she asserts petitioner's testimony provided neither details nor corroboration that she mailed her returns on the dates that she claims to have mailed them her speculation as to possible misfiling or loss by the irs does not identify any alternative name that she has ever used or any reason to believe that returns for consecutive years filed months apart would have been misplaced petitioner presented no reliable evidence that she secured an extension of time to file her return or that she had reasonable_cause for belated filing of either return even by petitioner's account her returns were late because petitioner's returns were not timely even if mailed on the dates that she claims to have signed them sec_7502 which treats timely mailing as timely filing has no application to this case see maxon v commissioner tcmemo_1994_494 for purposes of the statute_of_limitations under sec_6501 or to avoid additions to tax under sec_6651 returns are filed only when they are actually received by the irs see 90_tc_947 boone v commissioner tcmemo_1997_102 diego investors-iv v commissioner tcmemo_1989_630 see also 174_f2d_386 4th cir affg 10_tc_1031 so far as the record reflects returns were not received by the irs prior to date after the notice_of_deficiency was sent and the petition in this case was filed the additions to tax under sec_6651 must be sustained the additions to tax under sec_6654 are mandatory absent exceptions not here applicable see 75_tc_1 to reflect the foregoing decision will be entered under rule
